Cite as: 554 U. S. ____ (2008)                     1

                      Statement of KENNEDY, J.
                              Order

SUPREME COURT OF THE UNITED STATES
                             _________________

                             No. 07–343
                             _________________


  PATRICK KENNEDY, PETITIONER v. LOUISIANA
                 ON PETITION FOR REHEARING
                          [October 1, 2008]

  The opinion of the Court is modified by the addition of a
footnote at page 15, after the word “considered” in the last
paragraph of Part III–A. The footnote is as follows:
       * When issued and announced on June 25, 2008, the Court’s de­
    cision neither noted nor discussed the military penalty for rape
    under the Uniform Code of Military Justice. See 10 U. S. C.
    §§856, 920; Manual for Courts-Martial, United States, Part IV,
    ¶45.f(1) (2008). In a petition for rehearing respondent argues that
    the military penalty bears on our consideration of the question in
    this case. For the reasons set forth in the statement respecting
    the denial of rehearing, post, p. ___, we find that the military pen­
    alty does not affect our reasoning or conclusions.

  The dissenting opinion is modified as follows:
  (1) By the addition of the words “a federal district court
to impose” at page 13 between the words “a law permit­
ting” and the words “the death penalty” in the first para­
graph of Part I–E;
  (2) By the addition of footnote 6 after the word “values”
in said paragraph. The footnote is as follows:
      6 Moreover, as noted in the petition for rehearing, the Uniform

    Code of Military Justice permits such a sentence. See 10 U. S. C.
    §856; Manual for Courts-Martial, United States, Part II, Ch. X,
    Rule 1004(c)(9) (2008); id., Part IV, ¶45.f(1).

  The petition for rehearing is denied.

  JUSTICE THOMAS and JUSTICE ALITO would grant the
petition for rehearing.
2                  KENNEDY v. LOUISIANA

                   Statement of KENNEDY, J.

  Statement of JUSTICE KENNEDY, with whom JUSTICE
STEVENS, JUSTICE SOUTER, JUSTICE GINSBURG, and
JUSTICE BREYER join, respecting the denial of rehearing.
  In its petition for rehearing respondent argues that the
military penalty for rape, a congressional amendment of
the Uniform Code of Military Justice (UCMJ) in 2006, and
a related executive order in 2007 should alter the Court’s
analysis of the Eighth Amendment question in this case.
After considering the petition as well as supplemental
briefs from the parties and the United States, the Court
has determined that rehearing is not warranted.
  The military death penalty for rape has been the rule for
more than a century. As respondent acknowledges in its
petition for rehearing, military law has included the death
penalty for rape of a child or adult victim since at least
1863. See §30, 12 Stat. 736. Since 1950, that punishment
has applied to peacetime offenses by members of the mili­
tary. See Art. 120, 64 Stat. 140. The death penalty, how­
ever, has not been carried out against a military offender
for almost 50 years. The last instance of military capital
punishment, in 1961, was for the crimes of rape and at­
tempted murder. See R. Paternoster, R. Brame, & S.
Bacon, The Death Penalty: America’s Experience with
Capital Punishment 69 (2008). There are six individuals
now subject to a final sentence of death under the UCMJ,
see NAACP Legal Defense and Educational Fund, Inc.,
Death Row U. S. A. 66 (Winter 2008), all of whom commit­
ted offenses that involved the death of a victim.
   In 2006, Congress passed the National Defense Authori­
zation Act, which authorized that year’s appropriations for
military and national-security activities. Pub L. 109–163.
Also in that bill, Congress revised the military’s sexual-
assault statutes, in part by reclassifying the UCMJ’s
offense of rape as two separate crimes: adult rape and
child rape. §552(a)(1), 119 Stat. 3257. It is unclear what
effect, if any, that reclassification worked on the availabil­
                 Cite as: 554 U. S. ____ (2008)            3

                   Statement of KENNEDY, J.

ity of the military death penalty. Pending the President’s
setting the maximum penalty for adult rape and child
rape, Congress included a temporary provision applying
the existing maximum punishment of death for rape as
the “interim maximum punishment” for those crimes. Id.,
§552(b)(1), at 3263; see also 10 U. S. C. §856. But Con­
gress also removed from the text of the statute itself, §920,
the specific authorization of “death” as a punishment; the
new statute provides only that adult rape and child rape
shall be punished “as a court-martial may direct.” For his
part, the President later left in place, in the Manual for
Courts-Martial, the availability of the death penalty for
rape of an adult or child victim. Exec. Order No. 13447, 72
Fed. Reg. 56214 (2007); Manual for Courts-Martial,
United States, Part IV, ¶45.f(1) (2008). The parties dis­
agree on the effect of Congress’ and the President’s actions
in light of 10 U. S. C. §818, which allows imposition of the
death penalty only “when specifically authorized by this
chapter.”
   In any event, authorization of the death penalty in the
military sphere does not indicate that the penalty is con­
stitutional in the civilian context. The military death
penalty for rape was in effect before the decisions in
Furman v. Georgia, 408 U. S. 238 (1972) (per curiam), and
Coker v. Georgia, 433 U. S. 584 (1977); and when the
Court surveyed state and federal law in Coker, it made no
mention of the military penalty. See id., at 595–596, 593,
and n. 6 (plurality opinion) (not including the military as a
“jurisdiction in the United States” that authorized the
death penalty for rape, and naming the Federal Govern­
ment among jurisdictions that recognized the death pen­
alty for rape prior to Furman but citing only the nonmili­
tary provision). The same is true of more recent Eighth
Amendment cases in the civilian context. See Enmund v.
Florida, 458 U. S. 782, 789–793 (1982); Tison v. Arizona,
481 U. S. 137, 152–154 (1987). This case, too, involves the
4                 KENNEDY v. LOUISIANA

                   Statement of KENNEDY, J.

application of the Eighth Amendment to civilian law; and
so we need not decide whether certain considerations
might justify differences in the application of the Cruel
and Unusual Punishments Clause to military cases (a
matter not presented here for our decision). Cf. Loving v.
United States, 517 U. S. 748, 755 (1996).
   That the Manual for Courts-Martial retains the death
penalty for rape of a child or an adult when committed by
a member of the military does not draw into question our
conclusions that there is a consensus against the death
penalty for the crime in the civilian context and that the
penalty here is unconstitutional. The laws of the separate
States, which have responsibility for the administration of
the criminal law for their civilian populations, are entitled
to considerable weight over and above the punishments
Congress and the President consider appropriate in the
military context. The more relevant federal benchmark is
federal criminal law that applies to civilians, and that law
does not permit the death penalty for child rape. Until the
petition for rehearing, none of the briefs or submissions
filed by the parties or the amici in this case cited or dis­
cussed the UCMJ provisions.